    Case 1:20-cv-23570-BB Document 1-2 Entered on FLSD Docket 08/27/2020 Page 1 of 6
Filing # 107565716 E-Filed 05/15/2020 10:26:12 PM

                                                                      IN THE CIRCUIT COURT OF THE 1 Ph
                                                                      JUDICIAL CIRCUIT IN AND FOR
                                                                      MIAMI-DADE COUNTY, FLORIDA

                                                                      CIVIL DIVISION

                                                                      CASE NO: 2020-010555-CA-01

         MANUEL RODRIGUEZ,
         And MERCEDES RODRIGUEZ, his spouse.

                Plaintiffs,

         VS.

         TARGET CORPORATION,
         a Foreign Profit Corporation

                Defendant.
                                                                /

                                  COMPLAINT & DEMAND FOR JURY TRIAL

                Plaintiffs, MANUEL RODRIGUEZ, and MERCEDES RODRIGUEZ, his wife, by and

         through undersigned counsel, sue Defendant, TARGET CORPORATION, (hereinafter

         "TARGET"), and allege as follows:

                        GENERAL ALLEGATIONS, JURISDICTION AND PARTIES

                 I.      This is an action for damages in excess of the sum of Thirty Thousand Dollars

          ($30,000.00), exclusive of interest and costs.

                2.       At all times material hereto, Plaintiff, MANUEL RODRIGUEZ was and is a

         resident of Miami-Dade County, Florida.

                3.       At all times material hereto, Plaintiff, MERCEDES RODRIGUEZ, was and is

         the wife of Plaintiff, MANUEL RODRIGUEZ.

                4.       At all times material hereto, Defendant, TARGET, was and is a Foreign Profit

         Corporation authorized to do business in the State of Florida and maintains retail stores for

         conducting business in and throughout Miami-Dade County.
                                                                                            EXHIBIT A
                                                     GOLDFARB LAW, P.A.
               2800 Ponce de Leon Blvd, Suite 1100, Coral Gables, FL 33134- Ph: (305) 433-3200 — Fax: (305) 428-2418
Case 1:20-cv-23570-BB Document 1-2 Entered on FLSD Docket 08/27/2020 Page 2 of 6

                                                                                                           CASE NO:
                                                                                                              Page 2

           5.      At all times material hereto, Defendant, TARGET, owned, maintained, operated

   and controlled the premises located at 7800 SW 104th Street, Miami, FL 33156, and operated

   same as a retail store.

           6.      Venue is appropriate in Miami-Dade County, Florida as this incident occurred at

   a retail store in Miami-Dade County.

           7.      On or about April 28, 2019, PlaintiffrMA-NUEL,RODRIGUEZ_was_a_business

   invitee who was lawfully on Defendant, TARGET's premises, when Plaintiff slipped and fell on

   a liquid substance on the floor.

           8.      As a result of the incident in question, Plaintiff was seriously and severely

   injured as more fully set forth herein.

                                        COUNT I
                          STATUTORY NEGLIGENCE AGAINST TARGET


           Plaintiff, MANUEL RODRIGUEZ, realleges and reavers the allegations contained in

   paragraphs 1-8 as though fully set forth herein and further states.

          9.        On the aforementioned date and place, Defendant, TARGET, owed a non-

   delegable duty to Plaintiff, MANUEL RODRIGUEZ, to maintain and keep the premises in a

   reasonably safe condition.

          10.       On the aforementioned date and place, Defendant, TARGET, acted negligently

   and carelessly, and breached its duty of care, in one or more of the following ways:

                     a. By improperly and carelessly causing the liquid substance to get on the
                        floor, thereby creating a dangerous and hazardous condition; and/or

                     b. by failing to detect or remove the liquid substance on the floor, although
                        it knew, or in the exercise of reasonable care, should have known of the
                        existence of said liquid on the floor, and it further represented to its patrons
                        that its premises was safe and suitable when, in fact, it was not because of
                        the hazardous condition as aforesaid; and/or


                                                GOLDFARB LAW, P.A.
          2800 Ponce de Leon Blvd, Suite 1100, Coral Gables, FL 33134- Ph: (305) 433-3200 — Fax: (305) 428-2418
Case 1:20-cv-23570-BB Document 1-2 Entered on FLSD Docket 08/27/2020 Page 3 of 6

                                                                                                             CASE NO:
                                                                                                                Page 3

                       c. by failing to provide adequate warnings in writing and/or other reasonable
                          notice of the premises' unsafe, dangerous, and hazardous conditions to
                          patrons, including but not limited to, Plaintiff, although Defendant knew, or
                          in the exercise of reasonable care, should have known, about the existence
                          of said condition, and it further represented to its patrons that its premises
                          was safe and suitable when, in fact, it was not because of the hazardous
                          condition; and/or

                       d. by failing to properly maintain and inspect its floors and premises; and/or

                       e. by failing to cure the dangerous condition; and/or

                       f. the condition occurred with regularity and was therefore foreseeable on
                          Defendant's premises, and as a result, Defendant, TARGET, was on
                          constructive notice of the dangerous and hazardous condition.

              11.     As a direct and proximate result of Defendant, TARGET's, negligence and

    failures cited herein, Plaintiff, MANUEL RODRIGUEZ, fell forcefully to the floor, sustaining

    bodily injury and resulting pain and suffering, disability, physical impairment, disfigurement,

    mental anguish, inconvenience, the loss of capacity for the enjoyment of life, expenses of

    hospitalization, surgery, medical care and treatment. These losses are either permanent or

    continuing in nature and Plaintiff, MANUEL RODRIGUEZ, will suffer these losses in the

    future.

              WHEREFORE, Plaintiff, MANUEL RODRIGUEZ, demands judgment against

    Defendant, TARGET, for compensatory damages in excess of Thirty Thousand ($30,000.00)

    Dollars, plus costs for all damages recoverable under the laws of the State of Florida. Plaintiff,

    MANUEL RODRIGUEZ, further demands a trial by jury of all issues triable as of right by a

    jury.


                                   COUNT II
            NEGLIGENCE AGAINST TARGET (IMPROPER FLOORING SURFACES)


              Plaintiff, MANUEL RODRIGUEZ, realleges and reavers the allegations contained in


                                                   GOLDFARB LAW, P.A.
            2800 Ponce de Leon Blvd, Suite 1100, Coral Gables, FL 33134- Ph: (305) 433-3200 — Fax: (305) 428-2418
Case 1:20-cv-23570-BB Document 1-2 Entered on FLSD Docket 08/27/2020 Page 4 of 6

                                                                                                          CASE NO:
                                                                                                             Page 4

   paragraphs 1-8 as though fully set forth herein and further states.

         12.      On the aforementioned date and place, Defendant, TARGET, owed a non-

   delegable duty to Plaintiff, MANUEL RODRIGUEZ, to construct, maintain, and keep the

   premises in a reasonably safe condition.

         13.      At all times material, Defendant, TARGET, acted negligently and carelessly, and

   breached its duty of care to PlaintiffrM-ANUE17-RODRIGUEZ,-by—failing_to_install, maintain,

   and provide safe flooring surfaces on its premises.

         14.       Defendant, TARGET, has actual and/or constructive notice that their flooring

   becomes slippery, and therefore unreasonably dangerous when wet. This is evidenced by:

                    a. Defendant keeps records of every slip and fall; and/or

                    b. Defendant has incident reporting policies and procedures; and/or

                    C.   Defendant trains all of their employees on how to be aware or vigilant of

                         slipping hazards; and/or

                    d. Defendant trains all of their employees on how to clean areas where liquid is

                         detected; and/or

                    e. Defendant has readily available "Wet Floor" signs that can be used to warn

                         business invitees of liquids on the floor that the invitee is unaware of; and/or

                    f. Defendant's knowledge that clear liquid substances are difficult, if not

                         impossible for patrons to see or observe due to the lighting condition and

                         flooring color and type inside the subject retail store;

           15.     As a direct and proximate result of Defendant, TARGET's, negligence and

   failures cited herein, Plaintiff, MANUEL RODRIGUEZ, fell forcefully to the floor, sustaining

   bodily injury and resulting pain and suffering, disability, physical impairment, disfigurement,

   mental anguish, inconvenience, the loss of capacity for the enjoyment of life, expenses of

                                               GOLDFARB LAW, P.A.
         2800 Ponce de Leon Blvd, Suite 1100, Coral Gables, FL 33134- Ph: (305) 433-3200 — Fax: (305) 428-2418
Case 1:20-cv-23570-BB Document 1-2 Entered on FLSD Docket 08/27/2020 Page 5 of 6

                                                                                                              CASE NO:
                                                                                                                 Page 5

    hospitalization, surgery, medical care and treatment. These losses are either permanent or

    continuing in nature and Plaintiff, MANUEL RODRIGUEZ, will suffer these losses in the

    future.

              WHEREFORE, Plaintiff, MANUEL RODRIGUEZ, demands judgment against

    Defendant, TARGET, for compensatory damages in excess of Thirty Thousand ($30,000.00)

    Dollars, plus costs for all damages recoverable under the laws of the State of Florida. Plaintiff,

    MANUEL RODRIGUEZ, further demands a trial by jury of all issues triable as of right by a

    jury.

                               COUNT III
    PLAINTIFF, MERCEDES RODRIGUEZ' LOSS OF CONSORTIUM CLAIM AGAINST
                           DEFENDANT, TARGET

              Plaintiff, MERCEDES RODRIGUEZ adopts and realleges paragraphs 1-15.

              16.      At all times material herein, Plaintiff, MERCEDES RODRIGUEZ, was and is

    the lawful spouse of Plaintiff, MANUEL RODRIGUEZ.

              17.      As a direct and proximate cause of the negligence of Defendant, TARGET,

    which resulted in Plaintiff's, MANUEL RODRIGUEZ, injuries as aforesaid, Plaintiff,

    MERCEDES RODRIGUEZ has in the past and will in the future suffer the loss of her

    husband's services, comfort, society and attentions in the past and in the future resulting from

    her husband's severe and disabling injuries.

              WHEREFORE, Plaintiffs, MANUEL RODRIGUEZ and MERCEDES RODRIGUEZ

    demand a trial by jury of all issues triable as of right by a jury and judgment against Defendant,

    TARGET, for compensatory damages in excess of Thirty Thousand ($30,000.00) Dollars, plus

    costs.




                                                   GOLDFARB LAW, P.A.
             2800 Ponce de Leon Blvd, Suite 1100, Coral Cables, FL 33134- Ph: (305) 433-3200 — Fax: (305) 428-2418
Case 1:20-cv-23570-BB Document 1-2 Entered on FLSD Docket 08/27/2020 Page 6 of 6

                                                                                                         CASE NO:
                                                                                                            Page 6

                                      CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that the foregoing will be served upon the above-named
   Defendant via Service of Process.
          Dated May 15, 2020

                                                      GOLDFARB LAW, P.A.
                                                      Attorney for Plaintiffs
                                                      2800 Ponce de Leon Blvd
                                                      Suite-I-100
                                                      Coral Gables, FL 33134
                                                      Ph: (305) 433-3200
                                                      Fax: (305) 428-2418

                                                       By:     S/Michael A. Goldfarb
                                                       MICHAEL A. GOLDFARB, ESQ.
                                                       Florida Bar No: 102639
                                                       Michael@goldfarblaw.com
                                                       lauren@goldfarblaw.corn


                                                       LAW OFFICES OF ALAN GOLDFARB, P.A.
                                                       Co-Counsel for Plaintiffs
                                                       100 SE 2nd Street
                                                       Suite 4500
                                                       Miami, FL 33131
                                                       Ph: (305) 371-3111
                                                       Fax: (305) 577-8375


                                                       By:     S/Alan Goldfarb
                                                       ALAN GOLDFARB, ESQ.
                                                       Florida Bar No: 146924
                                                       agoldfarb(goldfarbpa.com
                                                       lcuan@goldfarbpa.com




                                               GOLDFARB LAW, P.A.
         2800 Ponce de Leon Blvd, Suite 1100, Coral Gables, FL 33134- Ph: (305) 433-3200 — Fax: (305) 428-2418
